 


109 HR 3081 IH: Renewable Fuels Act of 2005
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3081 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Gutknecht (for himself, Ms. Herseth, Mr. Goodlatte, Mr. Peterson of Minnesota, Mr. Scott of Georgia, Mr. LaHood, Mr. Boswell, Mr. Osborne, Mr. Fortenberry, Mr. Salazar, Mr. Butterfield, Ms. Foxx, Mr. Moran of Kansas, Mr. Kennedy of Minnesota, Mr. King of Iowa, Mr. Johnson of Illinois, Mr. Burton of Indiana, and Mr. Latham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Clean Air Act to increase the production and use of renewable fuel in the United States and to increase the energy independence of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Renewable Fuels Act of 2005. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—GENERAL PROVISIONS 
Sec. 101. Renewable content of motor vehicle fuel 
Sec. 102. Federal agency ethanol-blended gasoline, and biodiesel, purchasing requirement 
Sec. 103. Monthly survey of renewable fuels demand in motor vehicle fuels market 
Sec. 104. Commodity credit corporation bioenergy program 
Title II—FEDERAL REFORMULATED FUELS 
Sec. 201. Elimination of oxygen content requirement for reformulated gasoline 
Sec. 202. Public health and environmental impacts of fuels and fuel additives 
Sec. 203. Analyses of motor vehicle fuel changes 
Sec. 204. Additional opt-in areas under reformulated gasoline program 
Sec. 205. Federal enforcement of State fuels requirements 
Sec. 206. Fuel system requirements harmonization study 
Sec. 207. Review of Federal procurement initiatives relating to use of recycled products and fleet and transportation efficiency 
Sec. 208. Report on renewable motor fuel 
IGeneral provisions 
101.Renewable content of motor vehicle fuel 
(a)In generalSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended— 
(1)by redesignating subsection (o) as subsection (q); and 
(2)by inserting after subsection (n) the following: 
 
(o)Renewable fuel program 
(1)DefinitionsIn this subsection: 
(A)Ethanol 
(i)Cellulosic biomass ethanolThe term cellulosic biomass ethanol means ethanol derived from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis. The term includes the material specified in clauses (i) through (vi) of section 9001(3)(B) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. (8101(3)(B)). 
(ii)Waste derived ethanolThe term waste derived ethanol means ethanol derived from— 
(I)material specified in clauses (vii) and (viii) of section 9001(3)(B) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. (8101(3)(B)); or 
(II)municipal solid waste. 
(B)Renewable fuel 
(i)In generalThe term renewable fuel means motor vehicle fuel that— 
(I) 
(aa)is produced from grain, starch, oilseeds, wood fiber, or other biomass; or 
(bb) is natural gas produced from a biogas source, including a landfill, sewage waste treatment plant, feedlot, paper mill, or other place where decaying organic material is found; and 
(II)is used to replace or reduce the quantity of fossil fuel present in a fuel mixture used to operate a motor vehicle. 
(ii)InclusionThe term `renewable fuel' includes— 
(I)cellulosic biomass ethanol; 
(II) waste derived ethanol; 
(III)biodiesel (as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f)); and 
(IV)any blending components derived from renewable fuel, except that only the renewable fuel portion of any such blending component shall be considered part of the applicable volume under the renewable fuel program established by this subsection. 
(C)Small refineryThe term `small refinery' means a refinery for which average aggregate daily crude oil throughput for the calendar year (as determined by dividing the aggregate throughput for the calendar year by the number of days in the calendar year) does not exceed 75,000 barrels. 
(2)Renewable fuel program 
(A)In general 
(i)RegulationsNot later than 1 year after the date of enactment of this subsection, the Administrator shall promulgate regulations ensuring that motor vehicle fuel sold or dispensed to consumers in the contiguous United States, on an annual average basis, contains the applicable volume of renewable fuel specified in subparagraph (B). 
(ii)ComplianceRegardless of the date of promulgation, the regulations shall contain compliance provisions for refiners, blenders, and importers, as appropriate, to ensure that the requirements of this subsection are met, but shall not restrict where renewable fuel can be used, or impose any per-gallon obligation for the use of renewable fuel. 
(iii)No regulationsIf the Administrator does not promulgate the regulations, the applicable percentage referred to in paragraph (3), on a volume percentage of gasoline basis, shall be 3.2 in 2006.  
(B)Applicable volume 
(i)For the purpose of subparagraph (A), the applicable volume for any of calendar years 2006 through 2012 shall be determined in accordance with the following table: 
 
 
 
Calendar year: Applicable volume of renewable fuel (in billions of gallons): 
20064.0 
20074.7 
20085.4 
20096.1 
20106.8 
20117.4 
20128.0 
(ii)Calendar years 2013 and thereafterFor the purpose of subparagraph (A), the applicable volume for calendar year 2013 and each calendar year thereafter shall be determined by the Administrator, in coordination with the Secretary of Energy and the Secretary of Agriculture. In determining the applicable volume for a calendar year, the Administrator shall take into consideration the following reviews:  
(I)The Administrator shall review the implementation of the program since calendar year 2006 and the impact of the use of renewable fuels on the environment, air quality, energy security, and job creation. 
(II)The Secretary of Agriculture shall review the rate of production of cellulosic ethanol and waste derived ethanol (other than municipal solid waste) since calendar year 2006, the anticipated future production of such cellulosic ethanol and waste derived ethanol, and the impact of the use of renewable fuels on rural economic development. 
(iii)LimitationAn increase in the applicable volume for a calendar year under clause (ii) shall be not less than the product obtained by multiplying— 
(I)the number of gallons of gasoline that the Administrator estimates will be sold or introduced into commerce during the calendar year; and 
(II)the quotient obtained by dividing— 
(aa)8,000,000,000; by 
(bb)the number of gallons of gasoline sold or introduced into commerce during calendar year 2012. 
(3)Applicable percentages 
(A)Provision of estimate of volumes of gasoline salesNot later than October 31 of each of calendar years 2006 through 2011, the Administrator of the Energy Information Administration shall provide to the Administrator of the Environmental Protection Agency an estimate of the volumes of gasoline that will be sold or introduced into commerce in the United States during the following calendar year. 
(B)Determination of applicable percentages 
(i)In generalNot later than November 30 of each of calendar years 2006 through 2011, based on the estimate provided under subparagraph (A), the Administrator shall determine and publish in the Federal Register, with respect to the following calendar year, the renewable fuel obligation that ensures that the requirements under paragraph (2) are met. 
(ii)Required elementsThe renewable fuel obligation determined for a calendar year under clause (i) shall— 
(I)be applicable to refiners, blenders, and importers, as appropriate; 
(II)be expressed in terms of a volume percentage of gasoline sold or introduced into commerce; and 
(III)subject to subparagraph (C)(i), consist of a single applicable percentage that applies to all categories of persons specified in subclause (I). 
(C)AdjustmentsIn determining the applicable percentage for a calendar year, the Administrator shall make adjustments— 
(i) to prevent the imposition of redundant obligations to any person specified in subparagraph (B)(ii)(I); and 
(ii)to account for the use of renewable fuel during the previous calendar year by small refineries that are exempt under paragraph (11). 
(4)EquivalencyFor the purpose of paragraph (2), 1 gallon of either cellulosic biomass ethanol or waste derived ethanol shall be considered to be the equivalent of 2.5 gallons of renewable fuel. 
(5)Credit program 
(A)RegulationsThe regulations promulgated to carry out this subsection shall provide for— 
(i)the generation of an appropriate amount of credits by any person that refines, blends, or imports gasoline that contains a quantity of renewable fuel that is greater than the quantity required under paragraph (2); 
(ii)the generation of an appropriate amount of credits for biodiesel fuel; and 
(iii)if a small refinery notifies the Administrator that the small refinery waives the exemption provided by this subsection, the generation of credits by the small refinery beginning in the year following the notification. 
(B)Use of credits.A person that generates credits under subparagraph (A) may use the credits, or transfer all or a portion of the credits to another person, for the purpose of complying with paragraph (2). 
(C)Life of creditsA credit generated under this paragraph shall be valid to demonstrate compliance for the calendar year in which the credit was generated. 
(D)Inability to purchase sufficient creditsThe regulations promulgated to carry out this subsection shall include provisions permitting any person that is unable to generate or purchase sufficient credits to meet the requirement under paragraph (2) to carry forward a renewables deficit if, for the calendar year following the year in which the renewables deficit is created— 
(i)the person achieves compliance with the renewables requirement under paragraph (2); and 
(ii)generates or purchases additional renewables credits to offset the renewables deficit of the preceding year. 
(6)Seasonal variations in renewable fuel use 
(A)StudyFor each of calendar years 2006 through 2012, the Administrator of the Energy Information Administration, in consultation with the Secretary of Agriculture, shall conduct a study of renewable fuels blending to determine whether there are excessive seasonal variations in the use of renewable fuels. 
(B)Regulation of excessive seasonal variationIf, for any calendar year, the Administrator of the Energy Information Administration, based on the study under subparagraph (A), makes the determinations specified in subparagraph (C), the Administrator shall promulgate regulations to ensure that 35 percent or more of the quantity of renewable fuels necessary to meet the requirements under paragraph (2) is used during each of the periods specified in subparagraph (D) of each subsequent calendar year. 
(C)DeterminationsThe determinations referred to in subparagraph (B) are that— 
(i)less than 35 percent of the quantity of renewable fuels necessary to meet the requirements under paragraph (2) has been used during 1 of the periods specified in subparagraph (D) of the calendar year; 
(ii)a pattern of excessive seasonal variation described in clause (i) will continue in subsequent calendar years; and 
(iii)promulgating regulations or other requirements to impose a 35 percent or more seasonal use of renewable fuels will not prevent or interfere with the attainment of national ambient air quality standards or significantly increase the price of motor fuels to the consumer. 
(D)PeriodsThe 2 periods referred to in this paragraph are— 
(i)April through September; and 
(ii)January through March and October through December. 
(E)ExclusionsRenewable fuels blended or consumed in 2006 in a State that has received a waiver under section 209(b) shall not be included in the study under subparagraph (A). 
(7)Waivers 
(A)In generalThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, may waive the requirements under paragraph (2), in whole or in part, on a petition by 1 or more States by reducing the national quantity of renewable fuel required under this subsection— 
(i)based on a determination by the Administrator, after public notice and opportunity for comment, that implementation of the requirement would severely harm the economy or environment of a State, a region, or the United States; or 
(ii)based on a determination by the Administrator and the Secretary of Agriculture, after public notice and opportunity for comment, that there is an inadequate domestic supply to meet the requirement. 
(B)Petitions for waivers.Not later than 90 days after the date on which a petition is received by the Administrator under subparagraph (A), the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, shall approve or disapprove the petition. 
(C)Termination of waiversA waiver granted under subparagraph (A) shall terminate on the date that is 1 year after the date on which the waiver was granted, but may be renewed by the Administrator, after consultation with the Secretary of Agriculture and the Secretary of Energy. 
(8)Small refineries 
(A)In generalParagraph (2) shall not apply to small refineries until the first calendar year beginning more than 5 years after the first year set forth in the table in paragraph (2)(B)(i). 
(B)StudyNot later than December 31, 2008, the Secretary of Energy shall complete for the Administrator a study to determine whether the requirements under paragraph (2) would impose a disproportionate economic hardship on small refineries. 
(C)Small refineries and economic hardshipFor any small refinery that the Secretary of Energy determines would experience a disproportionate economic hardship, the Administrator shall extend the small refinery exemption for the small refinery for not less than 2 additional years. 
(D)Economic hardship 
(i)Extension of exemptionA small refinery may at any time petition the Administrator for an extension of the exemption from the requirements under paragraph (2) for the reason of disproportionate economic hardship. 
(ii)EvaluationIn evaluating a hardship petition, the Administrator, in consultation with the Secretary of Energy, shall consider the findings of the study in addition to other economic factors. 
(iii)Deadline for action on petitionsThe Administrator shall act on any petition submitted by a small refinery for a hardship exemption not later than 90 days after the receipt of the petition. 
(E)Credit programParagraph (6)(A)(iii) shall apply to each small refinery that waives an exemption under this paragraph. 
(F)Opt-in for small refinersA small refinery shall be subject to paragraph (2) if the small refinery notifies the Administrator that the small refinery waives the exemption under subparagraph (C). 
(p)Renewable fuel safe harbor 
(1)Safe harborNotwithstanding any other provision of Federal or State law, a renewable fuel (as defined in subsection (o)(1)) that is used or intended to be used as a motor vehicle fuel and any motor vehicle fuel containing renewable fuel (as so defined) shall not be considered or determined to be defective in design or manufacture by reason of the fact that the fuel is, or contains, renewable fuel, if— 
(A)the fuel does not violate a control or prohibition imposed by the Administrator under this section; and 
(B)the manufacturer of the fuel is in compliance with all requests for information under subsection (b). 
(2)When safe harbor not applicableIn any case in which paragraph (1) does not apply to a quantity of fuel, the existence of a design defect or manufacturing defect with respect to the fuel shall be determined under otherwise applicable law. 
(3)Exception to safe harborParagraph (1) does not apply to ethers. 
(4)Effective dateParagraph (1) applies with respect to any claim filed on or after the date of the enactment of the Renewable Fuels Act of 2005.. 
(b)Penalties and enforcementSection 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended— 
(1)in paragraph (1)— 
(A)in the first sentence, by striking or (n) and inserting (n), or (o) each place it appears; and 
(B)in the second sentence, by striking or (m) and inserting (m), or (o); and 
(2)in the first sentence of paragraph (2), by striking and (n) and inserting (n), and (o) each place it appears. 
102.Federal agency ethanol-blended gasoline, and biodiesel, purchasing requirementTitle III of the Energy Policy Act of 1992 is amended by striking section 306 (42 U.S.C. 13215) and inserting the following: 
 
306.Federal agency ethanol-blended gasoline and biodiesel purchasing requirement 
(a)Ethanol-blended gasolineThe head of each Federal agency shall ensure that, in areas in which ethanol-blended gasoline is reasonably available at a generally competitive price, the Federal agency purchases ethanol-blended gasoline containing at least 10 percent ethanol rather than nonethanol-blended gasoline, for use in vehicles used by the agency that use gasoline. 
(b)Biodiesel 
(1)Definition of biodieselIn this subsection, the term biodiesel has the meaning given the term in section 312(f). 
(2)RequirementThe head of each Federal agency shall ensure that the Federal agency purchases, for use in fueling fleet vehicles that use diesel fuel used by the Federal agency at the location at which fleet vehicles of the Federal agency are centrally fueled, in areas in which the biodiesel-blended diesel fuel described in subparagraphs (A) and (B) is available at a generally competitive price— 
(A)as of the date that is 5 years after the date of enactment of this paragraph, biodiesel-blended diesel fuel that contains at least 2 percent biodiesel, rather than nonbiodiesel-blended diesel fuel; and 
(B)as of the date that is 10 years after the date of enactment of this paragraph, biodiesel-blended diesel fuel that contains at least 20 percent biodiesel, rather than nonbiodiesel-blended diesel fuel. 
(3)Requirement of federal lawThe provisions of this subsection shall not be considered a requirement of Federal law for the purposes of section 312. 
(c)ExemptionThis section does not apply to fuel used in vehicles excluded from the definition of fleet by subparagraphs (A) through (H) of section 301(9).. 
103.Monthly survey of renewable fuels demand in motor vehicle fuels market 
(a)Survey requiredThe Secretary of Agriculture, with the assistance of the Administrator of the Energy Information Administration, shall conduct and publish the results of a monthly survey of renewable fuels demand in the motor vehicle fuels market in the United States monthly, and in a manner designed to protect the confidentiality of individual responses. 
(b)Content of surveyIn conducting the monthly survey required by subsection (a), the Secretary of Agriculture shall collect information, both on a national and regional basis, regarding— 
(1)the quantity of renewable fuels produced; 
(2)the quantity of renewable fuels blended; 
(3)the quantity of renewable fuels imported;  
(4)the quantity of renewable fuels demanded; and 
(5)the market price of renewable fuels. 
(c)Role of office of energy policy and new usesThe Office of Energy Policy and New Uses of the Department of Agriculture shall assist the Secretary of Agriculture in evaluating the effectiveness of the renewable fuels mandate of the United States. 
(d)Renewable fuels definedIn this section, the term renewable fuel has the meaning given that term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)).  
104.Commodity credit corporation bioenergy program In order to assist with the implementation of the national renewable fuels standard, funds made available under section 9010(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) for the bioenergy program of the Department of Agriculture for a fiscal year and unobligated by the end of that fiscal year shall remain available for obligation until expended. 
IIFederal reformulated fuels 
201.Elimination of oxygen content requirement for reformulated gasoline 
(a)Elimination 
(1)In generalSection 211(k) of the Clean Air Act (42 U.S.C. 7545(k)) is amended— 
(A)in paragraph (2)— 
(i)in the second sentence of subparagraph (A), by striking (including the oxygen content requirement contained in subparagraph (B)); 
(ii)by striking subparagraph (B); and 
(iii)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; 
(B)in paragraph (3)(A), by striking clause (v); and 
(C)in paragraph (7)— 
(i)in subparagraph (A)— 
(I)by striking clause (i); and 
(II)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and 
(ii)in subparagraph (C)— 
(I)by striking clause (ii); and 
(II)by redesignating clause (iii) as clause (ii). 
(2)Effective dateThe amendments made by paragraph (1) take effect on the date that is 1 year after the date of enactment of this Act, except that the amendments shall take effect upon that date of enactment in any State that has received a waiver under section 209(b) of the Clean Air Act (42 U.S.C. 7543(b)). 
(b)Maintenance of toxic air pollutant emission reductionsSection 211(k)(1) of the Clean Air Act (42 U.S.C. 7545(k)(1)) is amended— 
(1)by striking Within 1 year after the enactment of the Clean Air Act Amendments of 1990, and inserting the following: 
 
(A)In generalNot later than November 15, 1991,; and 
(2)by adding at the end the following: 
 
(B)Maintenance of toxic air pollutant emissions reductions from reformulated gasoline 
(i)Definition of paddIn this subparagraph, the term PADD means a Petroleum Administration for Defense District. 
(ii)Regulations regarding emissions of toxic air pollutantsNot later than 270 days after the date of enactment of this subparagraph, the Administrator shall establish, for each refinery or importer, standards for toxic air pollutants from use of the reformulated gasoline produced or distributed by the refinery or importer that maintain the reduction of the average annual aggregate emissions of toxic air pollutants for reformulated gasoline produced or distributed by the refinery or importer during calendar years 2001 and 2002, determined on the basis of data collected by the Administrator with respect to the refinery or importer. 
(iii)Standards applicable to specific refineries or importers 
(I)Applicability of standardsFor any calendar year, the standards applicable to a refinery or importer under clause (ii) shall apply to the quantity of gasoline produced or distributed by the refinery or importer in the calendar year only to the extent that the quantity is less than or equal to the average annual quantity of reformulated gasoline produced or distributed by the refinery or importer during calendar years 2001 and 2002. 
(II)Applicability of other standardsFor any calendar year, the quantity of gasoline produced or distributed by a refinery or importer that is in excess of the quantity subject to subclause (I) shall be subject to standards for toxic air pollutants promulgated under subparagraph (A) and paragraph (3)(B). 
(iv)Credit programThe Administrator shall provide for the granting and use of credits for emissions of toxic air pollutants in the same manner as provided in paragraph (7). 
(v)Regional protection of toxics reduction baselines 
(I)In generalNot later than 60 days after the date of enactment of this subparagraph, and not later than April 1 of each calendar year that begins after that date of enactment, the Administrator shall publish in the Federal Register a report that specifies, with respect to the previous calendar year— 
(aa)the quantity of reformulated gasoline produced that is in excess of the average annual quantity of reformulated gasoline produced in 2001 and 2002; and 
(bb)the reduction of the average annual aggregate emissions of toxic air pollutants in each PADD, based on retail survey data or data from other appropriate sources. 
(II)Effect of failure to maintain aggregate toxics reductionsIf, in any calendar year, the reduction of the average annual aggregate emissions of toxic air pollutants in a PADD fails to meet or exceed the reduction of the average annual aggregate emissions of toxic air pollutants in the PADD in calendar years 2001 and 2002, the Administrator, not later than 90 days after the date of publication of the report for the calendar year under subclause (I), shall— 
(aa)identify, to the maximum extent practicable, the reasons for the failure, including the sources, volumes, and characteristics of reformulated gasoline that contributed to the failure; and 
(bb)promulgate revisions to the regulations promulgated under clause (ii), to take effect not earlier than 180 days but not later than 270 days after the date of promulgation, to provide that, notwithstanding clause (iii)(II), all reformulated gasoline produced or distributed at each refinery or importer shall meet the standards applicable under clause (ii) not later than April 1 of the year following the report under this subclause and for subsequent years. 
(vi)Regulations to control hazardous air pollutants from motor vehicles and motor vehicle fuelsNot later than July 1, 2006, the Administrator shall promulgate final regulations to control hazardous air pollutants from motor vehicles and motor vehicle fuels, as provided for in section 80.1045 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subparagraph).. 
(c)Consolidation in reformulated gasoline regulationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the reformulated gasoline regulations under subpart D of part 80 of title 40, Code of Federal Regulations (or any successor regulations), to consolidate the regulations applicable to VOC-Control Regions 1 and 2 under section 80.41 of that title by eliminating the less stringent requirements applicable to gasoline designated for VOC-Control Region 2 and instead applying the more stringent requirements applicable to gasoline designated for VOC-Control Region 1. 
(d)Authority of AdministratorNothing in this section affects or prejudices any legal claim or action with respect to regulations promulgated by the Administrator of the Environmental Protection Agency before the date of enactment of this Act regarding— 
(1)emissions of toxic air pollutants from motor vehicles; or 
(2)the adjustment of standards applicable to a specific refinery or importer made under the prior regulations. 
(e)Determination regarding a state petitionSection 211(k) of the Clean Air Act (42 U.S.C. 7545(k)) is amended by inserting after paragraph (10) the following: 
 
(11)Determination regarding a state petition— 
(A)In general- Notwithstanding any other provision of this section, not later than 30 days after the date of enactment of this paragraph, the Administrator shall determine the adequacy of any petition received from a Governor of a State to exempt gasoline sold in that State from the requirements under paragraph (2)(B). 
(B)ApprovalIf a determination under subparagraph (A) is not made by the date that is 30 days after the date of enactment of this paragraph, the petition shall be considered to be approved.. 
202.Public health and environmental impacts of fuels and fuel additivesSection 211(b) of the Clean Air Act (42 U.S.C. 7545(b)) is amended— 
(1)in paragraph (2)— 
(A)by striking may also and inserting shall, on a regular basis,; and 
(B)by striking subparagraph (A) and inserting the following: 
 
(A)to conduct tests to determine potential public health and environmental effects of the fuel or additive (including carcinogenic, teratogenic, or mutagenic effects); and; and 
(2)by adding at the end the following: 
 
(4)Study on certain fuel additives and blendstocks 
(A)In generalNot later than 2 years after the date of enactment of this paragraph, the Administrator shall— 
(i)conduct a study on the effects on public health, air quality, and water resources of increased use of, and the feasibility of using as substitutes for methyl tertiary butyl ether in gasoline— 
(I)ethyl tertiary butyl ether; 
(II)tertiary amyl methyl ether; 
(III)di-isopropyl ether; 
(IV)tertiary butyl alcohol; 
(V)other ethers and heavy alcohols, as determined by the Administrator; 
(VI)ethanol; 
(VII)iso-octane; and 
(VIII)alkylates; 
(ii)conduct a study on the effects on public health, air quality, and water resources of the adjustment for ethanol-blended reformulated gasoline to the VOC performance requirements otherwise applicable under sections 211(k)(1) and 211(k)(3); and 
(iii)submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the results of these studies. 
(B)Contracts for studyIn carrying out this paragraph, the Administrator may enter into one or more contracts with nongovernmental entities including but not limited to National Energy Laboratories and institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).. 
203.Analyses of motor vehicle fuel changesSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) (as added by section 101(a)(2)) the following: 
 
(p)Analyses of motor vehicle fuel changes and emissions model 
(1)Anti-backsliding analysis 
(A)Draft analysisNot later than 4 years after the date of enactment of this subsection, the Administrator shall publish for public comment a draft analysis of the changes in emissions of air pollutants and air quality due to the use of motor vehicle fuel and fuel additives resulting from implementation of the amendments made by the Renewable Fuels Act of 2005. 
(B)Final analysisAfter providing a reasonable opportunity for comment, but not later than 5 years after the date of enactment of this paragraph, the Administrator shall publish the analysis in final form. 
(2)Emissions modelFor the purposes of this subsection, as soon as the necessary data are available, the Administrator shall develop and finalize an emissions model that reasonably reflects the effects of gasoline characteristics or components on emissions from vehicles in the motor vehicle fleet during calendar year 2005.. 
204.Additional opt-in areas under reformulated gasoline programSection 211(k)(6) of the Clean Air Act (42 U.S.C. 7545(k)(6)) is amended to read as follows: 
(1)by striking (6) Opt-in areas.—(A) Upon and inserting the following: 
 
(6)Opt-in areas 
(A)Classified areas 
(i)In generalUpon; 
(2)in subparagraph (B), by striking (B) If and inserting the following: 
 
(ii)Effect of insufficient domestic capacity to produce reformulated gasolineIf; 
(3)in subparagraph (A)(ii) (as redesignated by paragraph (2))— 
(A)in the first sentence, by striking subparagraph (A) and inserting clause (i); and 
(B)in the second sentence, by striking this paragraph and inserting this subparagraph; and 
(4)by adding at the end the following: 
 
(B)Ozone transport region 
(i)Application of prohibition 
(I)In generalIn addition to the provisions of subparagraph (A), upon the application of the Governor of a State in the ozone transport region established by section 184(a),the Administrator, not later than 180 days after the date of receipt of the application, shall apply the prohibition specified in paragraph (5) to any area in the State (other than an area classified as a marginal, moderate, serious, or severe ozone nonattainment area under subpart 2 of part D of title I) unless the Administrator determines under clause (iii) that there is insufficient capacity to supply reformulated gasoline. 
(II)Publication of applicationAs soon as practicable after the date of receipt of an application under subclause (I), the Administrator shall publish the application in the Federal Register. 
(ii)Period of applicabilityUnder clause (i), the prohibition specified in paragraph (5) shall apply in a State— 
(I)commencing as soon as practicable but not later than 2 years after the date of approval by the Administrator of the application of the Governor of the State; and 
(II)ending not earlier than 4 years after the commencement date determined under subclause (I). 
(iii)Extension of commencement date based on insufficient capacity 
(I)In generalIf, after receipt of an application from a Governor of a State under clause (i), the Administrator determines, on the Administrator's own motion or on petition of any person, after consultation with the Secretary of Energy, that there is insufficient capacity to supply reformulated gasoline, the Administrator, by regulation— 
(aa)shall extend the commencement date with respect to the State under clause (ii)(I) for not more than 1 year; and  
(bb)may renew the extension under item (aa) for 2 additional periods, each of which shall not exceed 1 year.  
(II)Deadline for action on petitionsThe Administrator shall act on any petition submitted under subclause (I) not later than 180 days after the date of receipt of the petition.. 
205.Federal enforcement of State fuels requirementsSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended— 
(1)by striking (C) A State and inserting the following: 
 
(C)Authority of state to control fuels and fuel additives for reasons of necessity 
(i)In generalA State; and 
(2)by adding at the end the following: 
 
(ii)Enforcement by the AdministratorIn any case in which a State prescribes and enforces a control or prohibition under clause (i), the Administrator, at the request of the State, shall enforce the control or prohibition as if the control or prohibition had been adopted under the other provisions of this section.. 
206.Fuel system requirements harmonization study 
(a)Study 
(1)In generalThe Administrator of the Environmental Protection Agency and the Secretary of Energy shall jointly conduct a study of Federal, State, and local requirements concerning motor vehicle fuels, including— 
(A)requirements relating to reformulated gasoline, volatility (measured in Reid vapor pressure), oxygenated fuel, and diesel fuel; and 
(B)other requirements that vary from State to State, region to region, or locality to locality. 
(2)Required elementsThe study shall assess— 
(A)the effect of the variety of requirements described in paragraph (1) on the supply, quality, and price of motor vehicle fuels available to the consumer; 
(B)the effect of the requirements described in paragraph (1) on achievement of— 
(i)national, regional, and local air quality standards and goals; and 
(ii)related environmental and public health protection standards and goals; 
(C)the effect of Federal, State, and local motor vehicle fuel regulations, including multiple motor vehicle fuel requirements, on— 
(i)domestic refineries; 
(ii)the fuel distribution system; and 
(iii)industry investment in new capacity; 
(D)the effect of the requirements described in paragraph (1) on emissions from vehicles, refineries, and fuel handling facilities; 
(E)the feasibility of developing national or regional motor vehicle fuel slates for the 48 contiguous States that, while protecting and improving air quality at the national, regional, and local levels, could— 
(i)enhance flexibility in the fuel distribution infrastructure and improve fuel fungibility; 
(ii)reduce price volatility and costs to consumers and producers; 
(iii)provide increased liquidity to the gasoline market; and 
(iv)enhance fuel quality, consistency, and supply; and 
(F)the feasibility of providing incentives, and the need for the development of national standards necessary, to promote cleaner burning motor vehicle fuel. 
(b)Report 
(1)In generalNot later than June 1, 2006, the Administrator of the Environmental Protection Agency and the Secretary of Energy shall submit to Congress a report on the results of the study conducted under subsection (a). 
(2)Recommendations 
(A)In generalThe report shall contain recommendations for legislative and administrative actions that may be taken— 
(i)to improve air quality; 
(ii)to reduce costs to consumers and producers; and 
(iii)to increase supply liquidity. 
(B)Required considerationsThe recommendations under subparagraph (A) shall take into account the need to provide advance notice of required modifications to refinery and fuel distribution systems in order to ensure an adequate supply of motor vehicle fuel in all States. 
(3)ConsultationIn developing the report, the Administrator of the Environmental Protection Agency and the Secretary of Energy shall consult with— 
(A)the Governors of the States; 
(B)automobile manufacturers; 
(C)motor vehicle fuel producers and distributors; and 
(D)the public. 
207.Review of Federal procurement initiatives relating to use of recycled products and fleet and transportation efficiencyNot later than 180 days after the date of enactment of this Act, the Administrator of General Services shall submit to Congress a report that details efforts by each Federal agency to implement the procurement policies specified in Executive Order No. 13101 (63 Fed. Reg. 49643; relating to governmental use of recycled products) and Executive Order No. 13149 (65 Fed. Reg. 24607; relating to Federal fleet and transportation efficiency). 
208.Report on renewable motor fuelNot later than January 1, 2007, the Secretary of Energy and the Secretary of Agriculture shall jointly prepare and submit to Congress a report containing recommendations for achieving, by January 1, 2025, at least 25 percent renewable fuel content (calculated on an average annual basis) for all gasoline sold or introduced into commerce in the United States. 
 
